DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

 Status of Claims
This action is in reply to the application submitted by the applicant on 23 November, 2020 and 312 amendment dated 31 May 2022.
Claim 1 was canceled by Applicant on Preliminary Amendment dated 30 March 2021.  
Claims 2-22 are currently pending and have been examined.

Allowable Subject Matter
Claims 2-22 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The 101 Alice rejection is not applicable.  Upon further review of the amended claims the 101 rejection is not applicable because the claims in ordered combination are a practical application.  
The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to teach or renders obvious the limitation of the independent claims. The applicant has claimed:
receiving, by a computer system of a service provider from a user device associated with a user, a request for activating a user account of the user with the service provider based on a funding account of the user with an institution different from the service provider, wherein the request comprises a first number that identifies the funding account;
selecting, by the computer system from a plurality of digit positions, one or more digit positions for authenticating the funding account of the user;
in response to receiving the request, providing, by the computer system on the user device, a graphical user interface (GUI) comprising a first area for the user to submit a second number associated with the funding account and a second area for the user to submit one or more digits corresponding to the selected one or more digit positions of a current account balance associated with the funding account;
receiving, by the computer system via the GUI, the second number and the one or more digits associated with the funding account;
querying, by the computer system and based on the second number, a debit card network associated with the institution, for an account number and the current account balance associated with the funding account;
receiving, by the computer system from the debit card network, the account number and the current account balance associated with the funding account;
extracting, by the computer system from the received current account balance, one or more digits corresponding to the selected one or more digit positions;
authenticating, by the computer system, the funding account of the user by determining the first number included in the request matches the account number received from the network and the one or more digits received from the user match the one or more digits extracted from the current account balance without requiring the user to provide to the service provider user credentials for logging in to the funding account with the institution; 
in response to authenticating the funding account, activating, by the computer system, the user account by linking the funding account with the institution to the user account with the service provider;
receiving, by the computer system from the user device, an electronic transaction request; and
processing, by the computer system, the electronic transaction request using the funding account with the institution based on the linking of the user account and the funding account;  

The following prior art of reference have been deemed most relevant to the allowed claim(s):
Ghafoor et al. (U.S. Pat. Pub. No. 20090216651) discloses dispensing valuable media from a self-service terminal. The method comprises: receiving a request from a customer at the self-service terminal to access an account held with a payment service provider. The terminal then forwards the request to the payment service provider and provides the payment service provider with authentication details from the customer at the self-service terminal.  
Cook et al. (U.S. Patent No. 7395241 B1) discloses consumer directed transfers of funds over the Internet are provided by a combination of systems and networks, including the Internet, email, and the Automated Clearinghouse system (ACH). A host system provided by a funds transfer service manages requests of senders to transfer funds and further manages responses of receivers to claim funds. The host system allows the sender to initiate the funds transfer by specifying the amount of the transfer and information for contacting the receiver, without the need to specify the account of the receiver for receiving the funds. 

Claims 2-22 are allowed because the references individually and in combination as discussed above as the closest prior art of record fails to teach or render obvious the claim limitations above. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”










Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Drepak (US 20060294005 A1) discloses a universal e-money system and corresponding method for financial transactions involving different online payment systems includes local brokerage accounts opened with each online payment system, and software modules programmed in a computer in communication with the online payment systems. The modules interface with a first online payment system to identify receipt from a user of the first online payment system of a first electronic money transfer to a first local brokerage account and credit a virtual account of the user with a related value of electronic money.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL R KLOBERG whose telephone number is (571)272-0474. The examiner can normally be reached Mon-Fri; 8:30 AM to 5:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael W. Anderson can be reached on 571-270-0508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL R KLOBERG/Examiner, Art Unit 3698
/Mike Anderson/Supervisory Patent Examiner, Art Unit 3698